



EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS


The following document of Navistar International Corporation and its principal
subsidiary, Navistar, Inc., is incorporated herein by reference:
 
 
 
10.86
Amendment No. 1 to the Credit Agreement, dated February 7, 2017, among Navistar,
Inc., as Borrower, Navistar International Corporation, the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent. Filed as Exhibit 10.1 to Form 8-K dated February 8, 2017 and filed on
February 8, 2017. Commission File No. 001-09618.
 
 





E-1